Haskell, J.
Case against Arthur R. Gould, for that Arthur C. Gould fraudulently contrived to procure a resolution of composition under the insolvent law in the matter of James H. Oak, of -whom the plaintiffs were unsecured creditors.
Unless the defendant and Arthur C. Gould are identical, of which there is no proof, of course the action cannot be maintained. But, assuming that they are the same, no fraud or deceit is shown towards the plaintiffs. They were not parties to the insolvency proceedings ; neither were they induced to do or omit to do any act whatever, nor to forego any right against their debtor. If the insolvency proceedings were fraudulent, they were void as to plaintiffs, who have stood by and without protest allowed their debtor’s estate to be apportioned among his creditors, and who, for two years at least, might have sued for and recovered their debt of Oak. R. S., c. 70 § 62. When this suit was brought does not appear. The plaintiffs have no legal cause for their action. Their grievance is damnum absque injuria.
If the insolvent proceedings were not fraudulent and void, the plaintiffs, residents of this state, are bound by the record in the insolvent court, and will be so long as it stands undisturbed.

Exceptions overruled.

Peters, C. J., Ltbbey, Emery, Foster and Whxtexioxtse, JJ., concurred.